On application for rehearing counsel earnestly insist that we have failed to take into consideration the provision of Equity Rule 62, Code 1940, Tit. 7 Appendix, which is as follows: "The time for appeal is suspended pending the ruling on such application." It is contended that security for costs of appeal were filed with the Register on March 1, 1948, and regardless of the citation issued by the register and the certificate of the register, the appellant should be regarded as having taken an appeal from an appealable decree if the security for costs was filed within the required time. This argument cannot now be considered because it was not made or suggested until our judgment was rendered. Goodgame v. Dawson, 242 Ala. 499,7 So.2d 77. The contention, however, is not well made even if it had been presented. It is sufficient to say that there is no appealable decree from which an appeal can be considered to have been taken. The motion of Alex Rudolph to set aside the decree rendered March 13, 1947, was continued from time to time until it was overruled on October 25, 1947. But the decree of March 13, 1947, is not appealable. It granted the motion and set aside the decree of April 30, 1946, but it did not modify the decree, which is the requirement of Equity Rule 62, in order to support an appeal. Scott v. Scott, 247 Ala. 266,24 So.2d 25; Linn v. Linn, 242 Ala. 688, 8 So.2d 187.
Application overruled.
GARDNER, C. J., and FOSTER and LAWSON, JJ., concur. *Page 320 
                          On Further Rehearing.